        Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



SANDRA RODRÍGUEZ COTTO;
RAFELLI GONZÁLEZ COTTO,

               Plaintiffs,
                                                       Civil Action No.: 3:20-01235-PAD
                       v.

WANDA VÁZQUEZ GARCED, Governor of
Puerto Rico; INÉS DEL C. CARRAU-
MARTÍNEZ, Interim Secretary of Department
of Justice of Puerto Rico; PEDRO JANER,
Secretary of Puerto Rico Department of Public
Safety; HENRY ESCALERA, Puerto Rico
Police Commissioner, all in their official
capacities,

               Defendants.



     AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      INTRODUCTION
       1.      On May 20, 2020, Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González

Cotto brought this lawsuit challenging two provisions of the Puerto Rico Department of Public

Safety Act, 25 L.P.R.A. § 3501 et seq., both of which made it a crime to share false information

about emergencies in Puerto Rico, including the current public health emergency caused by

COVID-19. Plaintiffs alleged that the challenged provisions—Sections 6.14(a) and (f)—violated

their First and Fourteenth Amendment rights. They also filed a motion for preliminary injunction

against both challenged provisions.

       2.      After Plaintiffs’ motion for preliminary injunction was fully briefed, the

Government of Puerto Rico enacted Act No. 66-2020. Act No. 66-2020 substantially amended

Section 6.14(a) and eliminated Section 6.14(f).

                                                  1
           Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 2 of 15




       3.      As amended, Section 6.14(a) makes it a crime—and, in some cases, a felony

punishable by a fixed term of three years’ imprisonment—for anyone to (1) give “a warning or

false alarm, knowing that the information is false, in relation to the imminent occurrence of a

catastrophe in Puerto Rico,” or (2) “disseminate . . . a notice or a false alarm, knowing that the

information is false, when as a result of their conduct it puts the life, health, bodily integrity or

safety of one or more persons at imminent risk, or endangers public or private property.”

       4.      Plaintiffs are investigative journalists. Their reporting currently focuses on the

COVID-19 public health emergency.

       5.      Although Plaintiffs would never knowingly transmit false information, there is a

significant risk that the government could wrongly accuse them of transmitting false information

about emergency conditions in Puerto Rico. Plaintiffs therefore face a credible threat of

prosecution under Section 6.14(a). The threat of prosecution under Section 6.14(a) chills

Plaintiffs’ reporting on public emergencies in Puerto Rico, including the COVID-19 public

health crisis, and interferes with their access to sources.

       6.      Plaintiffs bring claims for declaratory and injunctive relief under 42 U.S.C. §

1983 against Defendants Governor Wanda Vázquez Garced, Interim Secretary of Justice Inés del

C. Carrau-Martínez, Secretary of Public Security Pedro Janer, and Police Commissioner Henry

Escalera, in their official capacities. Plaintiffs seek a ruling declaring that Section 6.14(a)

violates the First and Fourteenth Amendments to the Constitution, both on its face and as applied

to Plaintiffs, and enjoining Defendants from enforcing Section 6.14(a). Plaintiffs further allege as

follows:




                                                   2
        Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 3 of 15




                                          PARTIES

       7.     Plaintiff Sandra D. Rodríguez Cotto is an independent journalist with over 30

years of experience in print, television, magazine, radio and digital media in Puerto Rico, the

United States and several Latin American countries. She hosts the syndicated radio program “En

Blanco y Negro con Sandra,” which airs daily, Monday to Friday, at 1 PM on at least 11

broadcast and online radio stations throughout Puerto Rico. Since 2010, she has published a blog

by the same name, where she features her own news stories, in-depth reporting, and analysis of

the media and politics. In 2019, she received the Bolívar Pagán National Literature and

Journalism Award from the Institute of Puerto Rican Literature.

       8.      Ms. Rodríguez Cotto’s coverage of the use of misogynistic language and

descriptions of violence against women in a Telegram chat between Governor Ricardo Rosselló

and his aides sparked island-wide protests that led to Governor Rosselló’s resignation in August

2019. Her reporting has been picked up by media outlets across the world, including The New

York Times, The Guardian, Vice, MTV, Christian Science Monitor, and many others.

       9.     Ms. Rodríguez Cotto is a resident of Guaynabo, Puerto Rico.

       10.    Plaintiff Rafelli González Cotto is an independent journalist with over 10 years of

experience in print, magazines, radio, TV and digital media in Puerto Rico. He is also a lawyer

and notary public. He has worked with several newspapers on the island, including El Nuevo

Día, Caribbean Business and CB en Español, where he was the Digital Editor. Subsequently, he

was appointed as the Digital Executive Editor at Latin Media House, a publishing house, where

he directed the electronic platforms of six publications, two newspapers and four magazines, for

approximately three years.




                                               3
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 4 of 15




       11.     In 2017, while serving as the Digital Editor for Caribbean Business and CB en

Español, Mr. González Cotto participated in the publication of several digital stories about the

Whitefish Energy scandal. Those stories revealed that the Puerto Rico Electric Power Authority

(“PREPA”) awarded a $300 million contract to rebuild Puerto Rico’s electric grid to a small

private company with limited experience and only two registered employees, instead of

requesting cooperation through the mutual assistance program of the American Public Power

Association. Notably, the contract also prohibited the government from auditing the “cost and

profit elements” of the contractor’s labor rates. The story generated significant controversy in

Puerto Rico and the United States. PREPA subsequently canceled the contract at the request of

then-Governor Ricardo Rosselló.

       12.     Mr. González Cotto is a resident of Bayamón, Puerto Rico.

       13.     Defendant Wanda Vázquez Garced is the Governor of Puerto Rico. As Puerto

Rico’s chief executive officer, she is charged with executing the laws of Puerto Rico. P.R.

Const., Art. IV, § 4. She is sued in her official capacity.

       14.     Defendant Inés del C. Carrau-Martínez is the Interim Secretary of Justice for

Puerto Rico. As the head of the Department of Justice and the chief law enforcement officer for

Puerto Rico, she is charged with enforcing Puerto Rico’s civil and criminal laws. 3 L.P.R.A. §

292. Interim Secretary Carrau-Martínez is sued in her official capacity.

       15.     Defendant Pedro Janer is the Secretary of Public Security. He is charged with

overseeing the Department of Public Security and its constituent bureaus. 25 L.P.R.A. § 3505.

He is also charged with establishing and implementing public policy with regard to all matters of

security, emergency, disasters, and criminal investigation. Id. He is sued in his official capacity.




                                                   4
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 5 of 15




        16.     Defendant Henry Escalera is the Commissioner of the Puerto Rico Police Bureau.

He is charged with overseeing the Puerto Rico Police Bureau. 25 L.P.R.A. § 3534. He is sued in

his official capacity.

                                 JURISDICTION AND VENUE

        17.     This action arises under the First and Fourteenth Amendments to the U.S.

Constitution and 42 U.S.C. § 1983. This Court has subject matter jurisdiction under 28 U.S.C. §§

1331 and 1343.

        18.     Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

        19.     Venue in the District of Puerto Rico is based on 28 U.S.C. § 1391(b).

                                    STATEMENT OF FACTS

Plaintiffs’ Lawsuit Against Section 6.14 of the Puerto Rico Department of Public Safety Act

        20.     Plaintiffs initially brought this lawsuit against two provisions contained in Section

6.14 of the Puerto Rico Department of Public Safety Act, Act No. 20-2017, codified at 25

L.P.R.A. § 3501 et seq. Section 6.14 is codified at 25 L.P.R.A. § 3654.

        21.     Section 6.14(a), which was initially enacted as part of Act 20-2017, previously

made it a crime to “[r]ais[e] a false alarm with respect to the imminent occurrence of a

catastrophe in Puerto Rico, or [spread] rumors or rais[e] a false alarm regarding nonexisting

abnormalities” during a declared emergency.

        22.     Section 6.14(f), which was added to the statute on April 6, 2020, as part of Act

35-2020, made it a crime to “[t]ransmit or allow [another person] to transmit, by any means,

through any social network or mass media, false information with the intention of creating

confusion, panic or collective public hysteria, regarding any proclamation or executive order

decreeing a state of emergency or disaster or curfew.”


                                                  5
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 6 of 15




        23.    Neither Section 6.14(a) nor Section 6.14(f) included a provision exempting

journalists.

        24.    On or about March 23, 2020, the Government of Puerto Rico initiated a

prosecution against Pastor José Luis Rivera Santiago under Section 6.14(a) for allegedly

disseminating false information on the messaging platform WhatsApp about a rumored executive

order to close all businesses in response to the COVID-19 pandemic. The government alleged

that Pastor Rivera Santiago’s speech resulted in a rush on the supermarkets. In fact, however,

Governor Vázquez did eventually announce an executive order closing almost all businesses in

Puerto Rico over Easter weekend, which itself caused a run on the grocery stores. On or about

May 7, the Court of San Juan concluded that the government had failed to establish probable

cause to prosecute Pastor Rivera Santiago under Section 6.14(a).

        25.    Pastor Rivera Santiago’s prosecution under Section 6.14(a) and the enactment of

Section 6.14(f) alerted many members of the press and public, including Plaintiffs, about the

danger of being prosecuted for speech about emergency conditions in Puerto Rico.

        26.    On May 20, 2020, Plaintiffs filed this lawsuit challenging the constitutionality of

Sections 6.14(a) and (f). Plaintiffs also filed a motion for preliminary injunction.

        27.    On June 23, 2020, after briefing was complete on Plaintiffs’ preliminary

injunction motion, the U.S. District Court for the District of Puerto Rico held a status conference

on the case. Defendants’ representations during and after the status conference demonstrate that

Plaintiffs’ fear of prosecution under the challenged provisions was far from illusory.

        28.    The minutes of the June 23 status conference, Dkt. No. 28, are fully incorporated

herein by reference. The minutes reflect that Defendants asked the Court to stay consideration of

Plaintiffs’ preliminary injunction motion pending the imminent enactment of Senate Bill 1582.



                                                  6
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 7 of 15




The parties discussed “[t]he possibility of entering into a stipulation whereby defendants would

agree that no adverse action will be taken against plaintiffs or any other journalist under the

challenged law, until Bill 1582 is signed into law.” Defendants demurred, claiming that such

stipulations were unnecessary. Defendants further argued that, if the Court were to order them to

consider proposed stipulations of non-prosecution against Plaintiffs or other journalists,

Defendants would need at least 4 working days to consider the proposal. “The court stated it will

not issue any order as to this matter. However, it noted that based on counsels’ repeated

representations, it is confident that defendants will not initiate any adverse action or prosecution

against plaintiffs under the challenged law pending approval and signature of Bill 1582.”

       29.     On June 24, Defendants filed a motion to amend and/or clarify the minutes of the

status conference. Defendants’ motion to amend and/or clarify the minutes of the status

conference, Dkt. No. 31, is fully incorporated herein by reference. In their motion to amend the

minutes, Defendants objected to the record of their representation that “[t]he government will not

prosecute any journalist under the challenged law.” Defendants argued that “this statement leads

to confusion and should be clarified to reflect the argument made during the Status Hearing.”

Defendants stated that although “journalists would not and could not be prosecuted for

publishing journalistic articles adverse to the Government of Puerto Rico because that conduct is

not proscribed by the challenged provisions nor [is it] within its reach,” they would need at least

4 working days to discuss whether “any compromise from the Department of Justice of not

prosecuting a group of citizens (journalists) or Plaintiffs under the challenged provisions” could

be accepted. Defendants asked the Court to amend the minutes to clarify that Defendants “did

not intend to make any representation that the Department of Justice would not prosecute a

citizen that commits the proscribed conduct in the challenged provisions.”



                                                 7
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 8 of 15




       30.     Later that day, the Court issued a text order denying Defendants’ motion to amend

the minutes. Dkt. No. 32. The text order stated “The Minutes of Proceedings accurately describe

the arguments and representations the parties made during the Status Conference. Consequently,

there is no need to amend or clarify the Minutes. Nevertheless, the court notes the narrowing

construction of the defendants’ original representations, and takes it as defendants’ official

position as of today on this matter.”

                             Act No. 66-2020 Amends Section 6.14

       31.     On July 13, 2020, Governor Vázquez Garced signed Senate Bill 1582 into law as

Act No. 66-2020.

       32.     The Statement of Motives for Act No. 66-2020 summarizes and reaffirms the

concerns that led the Government of Puerto Rico to enact Sections 6.14(a) and (f). It states that it

is “important that the people are warned of both the powers of public security agencies and

prohibited conduct, once an emergency or disaster is duly declared by Executive Order.” And it

reiterates “the need to prohibit people from using social media or mass media to disseminate

false information with the intention of creating confusion, panic or collective public hysteria in

our country while a state of emergency, disaster or curfew is in force,” because “[s]uch conduct

undermines the safety of the people and the social order, and endangers the health and lives of

citizens.” (Emphasis added.) With these principles in mind, Act No. 66-2020 seeks “to clarify

[the] scope [of Section 6.14] and [its] implementation, as well as to harmonize its provisions.”

       33.     Act No. 66-2020 accordingly amends Section 6.14(a) to provide as follows:

               Any person, natural or legal, who shall perform any of the following acts on
               purpose, knowingly or recklessly after the Governor of Puerto Rico has decreed
               by Executive Order an emergency or disaster, shall be punished with a penalty of
               imprisonment not exceeding six (6) months or a fine not exceeding five thousand
               dollars ($5,000) or both sentences at the discretion of the court:



                                                 8
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 9 of 15




               (a) Gives a warning or false alarm, knowing that the information is false, in
                   relation to the imminent occurrence of a catastrophe in Puerto Rico, or
                   disseminates, publishes, transmits, transfers or circulates through any means
                   of communication, including the media, social networks, or any other means
                   of dissemination, publication or distribution of information, a notice or a false
                   alarm, knowing that the information is false, when as a result of its conduct it
                   puts the life, health, bodily integrity or safety of one or more persons at
                   imminent risk, or endangers public or private property.

                   In the event that the notice or false alarm results in damage to the public
                   purse, to third parties, or public or private property exceeding ten thousand
                   dollars ($10,000), or where the conduct results in injury or physical harm of
                   another, that person shall have committed a felony with a penalty of
                   imprisonment for a fixed term of three (3)years.

       34.     Act No. 66-2020 eliminates Section 6.14(f).

       35.     Act No. 66-2020 does not include any exemption for journalists.

              Plaintiffs’ Continuing Fear of Prosecution Under Section 6.14(a)

       36.     Plaintiffs continue to engage in investigative reporting on matters of public

concern in Puerto Rico, including public emergencies. In particular, Plaintiffs are actively

reporting on the COVID-19 public health emergency in Puerto Rico.

       37.     Plaintiffs make every effort to confirm the accuracy of their reporting, in

accordance with standard journalistic practices. But news stories about public emergencies, such

as the COVID-19 pandemic, are often complex, contentious, and murky. Plaintiffs recognize that

inadvertent inaccuracies are inevitable even in the most thoroughly vetted reporting. Plaintiffs

are afraid that the government could prosecute them under Section 6.14(a) by alleging that an

inadvertent inaccuracy in their reporting was intentional.

       38.     Plaintiffs are also concerned that they could be prosecuted under Section 6.14(a)

for speech that the government deems to be false, especially speech that casts the government in

a bad light, even if the speech is not demonstrably false. In other words, Plaintiffs are afraid that

they could be prosecuted under Section 6.14(a) for true speech.

                                                 9
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 10 of 15




         39.   Because violations of Section 6.14(a) can be charged as misdemeanors, police

departments are authorized to initiate prosecutions under the law on their own initiative, without

the participation of the Department of Justice.

         40.   In many cases, the only way for a journalist to successfully defend a prosecution

under Section 6.14(a) would be to reveal the sources on which their reporting was based. Sources

who do not want their identities to be revealed, either because they fear prosecution themselves

or because they fear negative professional repercussions, will be chilled from speaking with

journalists. Section 6.14(a) will therefore significantly obstruct Plaintiffs’ access to sources.

         41.   Plaintiffs’ fear of prosecution under Section 6.14(a) is further informed by their

extensive experience reporting on the government, as well the government’s refusal to disavow

prosecutions against them under the previous version of Section 6.14.

         42.   In 1999, while Ms. Rodríguez Cotto was president of the Overseas Press Club, the

Club went to court to defend Obed Betancourt and the newspaper El Vocero against a criminal

defamation prosecution for articles Mr. Betancourt published describing police corruption. At the

probable cause hearing, the government did not attempt to demonstrate that the defendants knew

the articles to be false, or even that the articles contained any false information. The court

dismissed the prosecution for lack of probable cause.

         43.   The Overseas Press Club then sought to intervene in a separate lawsuit

challenging Puerto Rico’s criminal defamation law. Although the Club’s motion to intervene was

denied, the U.S. Court of Appeals for the First Circuit ultimately struck down the law on the

ground that it violated the First Amendment. Mangual v. Rotger-Sabat, 317 F.3d 45 (1st Cir.

2003).




                                                  10
        Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 11 of 15




       44.     Ms. Rodríguez Cotto’s experience with the prosecutions under the now-defunct

criminal defamation law demonstrated to her the danger of allowing the government to prosecute

speech on matters of public concern that the government deems to be false.

       45.     In 2017, Ms. Rodríguez Cotto reported on the inadequacy of the responses by the

U.S. and Puerto Rico governments to the widespread devastation left by Hurricane Maria. Local

officials, including then-Governor Ricardo Rosselló, repeatedly failed to provide credible

information about the scale of the impact of the hurricane, claiming for months that the death toll

was a few dozen, when in reality it was more than a thousand.

       46.     During an on-air interview, Ms. Rodríguez Cotto challenged then-Chief of Staff

Ramón Rosario about the implausibility of the official death toll, and he responded by accusing

her of exaggerating. Immediately following that interview, Ms. Rodríguez Cotto received

thousands of messages via social media, many of them racist and misogynistic. Shortly

thereafter, Ms. Rodríguez Cotto’s house was broken into under suspicious circumstances, though

nothing of value was taken. The online bullying of Ms. Rodríguez Cotto continued for months

afterward. Ultimately, however, the Puerto Rican government acknowledged that the official

death toll of 64 was inaccurate, and that the revised death toll was 1,427.

       47.     Mr. González Cotto recently identified a similar problem with the government’s

case fatality measurement for the COVID-19 public health emergency. In a news article

published in NotiCel, Mr. González Cotto revealed that the case fatality rate published by the

Health Department was not calculated in accordance with generally accepted practices, resulting

in a significant underestimation of the fatality rate. Half an hour after the article was published,

the Health Department removed the information from its website.




                                                 11
        Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 12 of 15




       48.     Mr. González Cotto has published numerous other articles about the COVID-19

public health emergency and the government’s response. For instance, he published an article

revealing that certain companies with close ties to Governor Vázquez’s New Progressive Party

received multimillion-dollar government contracts for rapid test kits to identify COVID-19

antibodies, even though the companies had little experience managing medical supplies.

       49.     Another one of Mr. González Cotto’s articles reported that seven powerful

businessmen were actively lobbying Governor Vázquez and two agency heads to lift many of the

emergency restrictions and reopen businesses, despite the absence of reliable data about how

reopening would affect the public health crisis. That article was based on information and

documentary evidence provided to Mr. González Cotto by an anonymous source.

       50.     Plaintiffs reasonably fear that their investigative reporting about the COVID-19

public health emergency, as well as future reporting on other emergencies, could expose them to

criminal prosecution under Section 6.14(a). Although they continue to report on the COVID-19

public health emergency, the threat of prosecution under Section 6.14(a) will chill their reporting

in numerous ways, including but not limited to self-censorship, delays in publication, and loss of

access to sources.

       51.     Section 6.14(a)’s vagueness exacerbates its chilling effect. Plaintiffs are unable to

determine what constitutes a “warning” or “false alarm” under Section 6.14(a). Plaintiffs are also

unable to determine in advance whether the public response to their reporting might somehow

“endanger[] public or private property” or cause “imminent risk” to one or more persons. Indeed,

Plaintiffs cannot ascertain how the government proposes to determine whether such risk actually

exists. As a result, Plaintiffs must assume that they can be prosecuted under Section 6.14(a) for




                                                12
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 13 of 15




any speech related to public health emergencies in Puerto Rico that the government deems to be

knowingly false.

                                     CAUSES OF ACTION

                        Count I – 42 U.S.C. § 1983 (First Amendment)

         52.   All prior paragraphs are incorporated as if fully set forth herein.

         53.   The First Amendment prohibits abridgement of the freedoms of speech and of the

press.

         54.   The First Amendment is applied to the States and to the territory of Puerto Rico

through the Fourteenth Amendment.

         55.   Section 6.14(a) violates the First Amendment, both on its face and as applied to

Plaintiffs.

         56.   Section 6.14(a) criminalizes protected expression, including expression on matters

of significant public concern.

         57.   Section 6.14(a) criminalizes speech on the basis of its content and viewpoint.

         58.   Section 6.14(a) cannot satisfy strict or even intermediate scrutiny, because it is not

appropriately tailored to any overriding government interest.

         59.   Section 6.14(a) is substantially overbroad. The statute’s overbreadth is

exacerbated by its vagueness.

          Count II – 42 U.S.C. § 1983 (Fourteenth Amendment Due Process Clause)

         60.   All prior paragraphs are incorporated as if fully set forth herein.

         61.   The Due Process Clause of the Fourteenth Amendment prohibits laws that are

unconstitutionally vague.




                                                 13
         Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 14 of 15




        62.      Section 6.14(a) is unconstitutionally vague, both on its face and as applied to

Plaintiffs.

        63.      Section 6.14(a) fails to provide adequate notice about what speech is criminalized.

        64.      Without a well-defined standard of criminal responsibility, law enforcement

officials and factfinders are given nearly unfettered discretion to apply their own standards.

Section 6.14(a) is thus susceptible to arbitrary, uneven, and selective enforcement.

        65.      Plaintiffs are concerned that they would be targeted for discriminatory

enforcement under Section 6.14(a) due to their critical reporting on the government.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        A.       Declare that Section 6.14(a) violates the First and Fourteenth Amendments to the

United States Constitution, both on its face and as applied to Plaintiffs;

        B.       Permanently restrain and enjoin Defendants, including all of Defendants’

subordinates and other persons in active concert or participation with Defendants, from enforcing

Section 6.14(a), both on its face and as applied to Plaintiffs;

        C.       Preliminarily restrain and enjoin Defendants, including all of Defendants’

subordinates and other persons in active concert or participation with Defendants, from enforcing

Section 6.14(a), both on its face and as applied to Plaintiffs while this litigation remains pending;

        D.       Award Plaintiffs attorneys’ fees in this action pursuant to 42 U.S.C. § 1988(b);

        E.       Award Plaintiffs their costs of suit;

        F.       Grant such other and further relief as this Court deems just and proper in the

circumstances.




                                                   14
        Case 3:20-cv-01235-PAD Document 47 Filed 07/29/20 Page 15 of 15




       I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing

with the Clerk of the Court, which will send notification of such filing to the parties subscribing

to the CM/ECF System.

       RESPECTFULLY SUBMITTED.

                                           th
       In San Juan, Puerto Rico, this 29        day of July 2020.



                                                         S/ Fermín L. Arraiza-Navas
                                                         FERMÍN L. ARRAIZA NAVAS
                                                         USDC-PR No. 215705
                                                         William Ramírez-Hernández+
                                                         Executive Director
                                                         American Civil Liberties Union
                                                         of Puerto Rico
                                                         Union Plaza
                                                         416 Avenida Ponce de León, Suite 1105
                                                         San Juan, Puerto Rico 00918
                                                         (787) 753-9493
                                                         (646) 740-3865
                                                         farraiza@aclu.org
                                                         wramirez@aclu.org

                                                         Brian Hauss*
                                                         Emerson Sykes+
                                                         Arianna Demas+
                                                         American Civil Liberties Union Foundation
                                                         125 Broad Street, 18th Floor
                                                         New York, New York 10004
                                                         (212) 549-2500
                                                         bhauss@aclu.org

                                                         *Pro hac vice
                                                         + Of counsel

                                                         Attorneys for Plaintiffs




                                                    15
